Citation Nr: 1229035	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO. 08-39 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for venous stasis dermatitis.

2. Entitlement to service connection for prostate cancer.

3. Entitlement to service connection for colon polyps. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1957 to August 1961.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying service connection for venous stasis dermatitis. The appeal also arises from a February 2010 RO decision denying service connection for colon polyps and prostate cancer. 

The Board remanded the claim for service connection for venous stasis dermatitis in June 2009 and again in April 2011, and that claim now returns to the Board for further review. The Board also remanded the claim for service connection for prostate cancer in April 2011, and it now returns for further review.

The Board denied the claim for colon polyps by an April 2011 decision. The United States Court of Appeals for Veterans Claims (Court) by a March 2012 Order approved a Joint Motion for Remand (Joint Motion) vacating that April 2012 Board decision and remanding the case for actions consistent with the Joint Motion. The claim thus now returns to the Board for further review.

In a June 2012 submission the Veteran's authorized representative sought to expand the scope of the appealed claim for service connection for colon polyps to include upper gastrointestinal disorder, including particularly a disease of the duodenal bulb including based on supportive service records which she cited. The representative argued, in effect, that the Veteran need not state his claim with specificity, noting recent case law permitting expansion of a case based on unreasonableness of holding a claimant to a medical standard of knowledge when presenting claims. In the cited case, the Court held that a claim for PTSD, where the record reasonably indicates the presence of one or more other psychiatric disabilities, must also be considered as a claim for the other psychiatric disabilities. The Court's rationale, in short, is that the Veteran cannot be held to a medical level of understanding of differences between various psychiatric disorders, so that his claim for the one also must be considered a claim for any other psychiatric disability as well. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order). The Board does not find Clemons applicable to this case for purposes of expanding a claim for colon polyps to include an upper gastrointestinal disorder such as disorder of the duodenal bulb. While it is true, as the representative points out, the Veteran submitted his original claim in September 2005 for "prostrate (sic) and colon," which, at least insofar as the claim lacked a level of specificity and perhaps a lack of knowledge of the spelling of "prostate," did suggest certain level of medical ignorance. However, the claim was submitted in the context of recent medical procedures inclusive of a colonoscopy. The RO addressed the claim in the appealed rating action as a claim for colon polyps and continued in this characterization in a SOC and SSOC most recently in April 2012. The Veteran and his authorized representative in a substantive appeal in September 2010 addressed the claim as one for colon polyps, without mention of any upper gastrointestinal disorder. It was not until after the Board's denial of the claim for colon polyps in April 2011, when the appellant with his representative's assistance appealed the claim to the Court, that the representative initiate an effort to expand the claim to include a disorder of the duodenal bulb, citing Clemons. The Joint Motion in March 2012 did not agree to or even address this sought-after expansion of the claim.

It appears clear to the Board that this is not a case of a lay misunderstanding of the nature of a medical condition on the part of the Veteran when the claim was first submitted or even in the course of development of the claim on appeal prior to the Board's adjudication in April 2011. Rather, this is an effort to expand a claim under the guise of medical misunderstanding on the part of the Veteran. In light of the colonoscopy in March 2008 and discovery of colon polyps which shortly preceded the submission of claim, the Veteran's voicing of arguments addressing colon polyps in the substantive appeal submitted in September 2010, and no argument addressing an upper gastrointestinal disorder prior to the submitted brief on appeal to the Court, the Board finds this not to be a case of the Veteran's lay misunderstanding of the nature of his claim warranting expansion of that claim to reflect the actual medical disorder at issue, and hence the Board finds Clemons inapplicable, with expansion of the claim to include a disorder of the duodenal bulb not warranted. If the Veteran wishes to submit a new claim for a disorder of the duodenal bulb, he may do so at the RO level. The Board is without jurisdiction to address a new claim in the first instance. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2001); see also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series of very specific, sequential, procedural steps that must be carried out by a claimant and the RO before a claimant may secure appellate review by the Board). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for colon polyps is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The preponderance of the evidence is against venous stasis dermatitis having developed in service or otherwise being causally related to service. 

2. The Veteran's period of active service was not during the Vietnam Era, and evidence has not been presented supporting the Veteran having been present in-country in Vietnam or in inland waterways of Vietnam during his period of active service. 

3. Evidence has not been presented supporting exposure to herbicide agents in service. 

4. The preponderance of the evidence is against prostate cancer having developed in service or otherwise being causally related to service. 

5. Credible evidence has not been presented supporting the presence of prostate cancer within the first post-service year. 


CONCLUSIONS OF LAW


1. The criteria for service connection for venous stasis dermatitis are not met; service connection is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. The criteria for service connection for prostate cancer are not met; service connection is not warranted. 38 U.S.C.A. §§ 1131, 1116(a)(2), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2010). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran was afforded a VCAA notice letter in November 2007 addressing the claim for service connection for venous stasis dermatitis, prior to the RO's initial adjudication of that claim in the appealed June 2008 decision. The Veteran was afforded a VCAA notice letter in September 2009 addressing his claims for service connection for prostate cancer and colon polyps, prior to the RO's initial adjudication of those claims in the appealed February 2010 rating action. The Board here finds these VCAA notices to be legally adequate. Mayfield; Prickett. 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. The VCAA letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims. He was also told by these letters that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. The RO provided such notice to the Veteran by the VCCA notice letters. To whatever extent this notice was inadequate, such failure was harmless and moot for the service connection claims adjudicated herein because the Board has herein denied those service connection claims. 

The VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service, in support of the claims. The Veteran informed of numerous records, both VA and private. These records were duly requested and records received were associated with the claims file. They are contained within the eight physical claims folders presently before the Board. 

Records of a favorable July 1994 Social Security Administration (SSA) disability decision and the records underlying that decision were obtained and associated with the claims file in October 1998. See Golz v. Shinseki, 590 F.3d 1317 (2010) (necessity to obtain potentially relevant SSA records).

The Veteran's authorized representative has argued that deck logs for the ship on which the Veteran was stationed should be obtained in furtherance of his prostate cancer claim, based on the possibility of these supporting the Veteran's served in Vietnam for purposes of presumptive service connection based on presumptive herbicide agent exposure, pursuant to 38 C.F.R. §§ 3.307, 3.309. In this case, the available service treatment records and personnel records show the Veteran's service with stationings in California and Alaska, as well as aboard the USS Helena, but fail to show that the Veteran served aboard vessels that ventured into inland waterways of Vietnam. The Veteran's service records also fail to show that that the Veteran served in-country in Vietnam or even set foot in Vietnam during his active service. The Veteran has himself also not affirmatively alleged either of these scenarios - either being on board a vessel venturing into inland waterways of Vietnam or setting foot in Vietnam during his service. Additionally, as discussed infra, the Veteran's period of active service was prior to the Vietnam Era, and hence no presumption of herbicide agent exposure would be applicable based on service in Vietnam during the Veteran's period of service. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6), 3.309. The Board notes that the duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). In this case, where there is no indication that the evidence sought by the representative could potentially further the claim, the VA bears no duty to seek further evidence of the Veteran having sailed to Vietnam during his non-Vietnam-Era service. Wood. To do otherwise would amount to a fishing expedition, and a waste of scarce government resources. Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

While the Board notes that additional VA treatment records were associated with the Virtual VA file in May 2012, subsequent to the most recent SSOC in April 2012 addressing the claims on appeal, the Board does not find such evidence relevant in this case, so as to warrant RO review prior to the Board's adjudication. The records cover added in May 2012 to the Virtual VA file consist of records of treatment for current disability, and do not address etiology related to service of claimed conditions the subject of appeal. The existence of current disability was not questioned by the RO in its most recent SSOC in April 2012 addressing the appealed claims for service connection for venous stasis dermatitis and prostate cancer, and existence of current disability is not a basis of the Board's denial herein of these claims two appealed claims. Rather, the existence of these current disabilities is well-established by prior treatment and examination records and is not reasonably in dispute in this case. Ongoing updating of the Virtual VA record, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. §§ 19.37 (2012), would likely preclude the Board from ever adjudicating the claim, particularly where, as here, the Veteran receives extensive ongoing VA care for his many chronic ailments. Even if only waiver of such review were sought from the Veteran, additional treatment records would likely be added to the Virtual VA file by the time the case would be again ready for Board review following obtaining such waiver. Thus, to do otherwise than proceed now with adjudication would be to unnecessarily waste scarce VA resources. Counts; Gober. 

The claims file already contains eight volumes, and the Veteran's authorized representative has been diligent in efforts (such as the above-discussed deck log request) to further its expansion. To forestall such unending expansion and delay, the opportunity for fair adjudication based on the fully developed record should be seized when it arises. See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided). If the Veteran's representative chooses to appeal and secure yet another Joint Motion for Remand from the Court on the basis of these further VA treatment records contained within the Virtual VA record, the Board can only lament that the timely adjudication of the merits of these claims will have fallen prey to increasingly insurmountable standards of procedural development. The harm from such a failure to adjudicate and achieve timely resolution of the Veteran's claims may potentially be compounded should the Veteran expire before such resolution. Notably, the Veteran's case has been advanced on the docket based on his advanced age, and the Veteran also has significant medical disorders, as discussed infra. The purpose and intent of the requested and granted advance on the docket would only be contravened by unnecessary delay of adjudication. 

The Veteran was appropriately informed, including by the appealed rating decision and SOCs and SSOCs, most recently in April 2012, of records obtained, and, by implication, of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims. 

As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded VA examinations in December 2009 and February 2012 addressing his claimed venous stasis dermatitis. He was afforded a VA examination addressing his claimed prostate cancer in February 2012, with an addendum report and opinion provided in March 2012. The Board finds that these examinations, taken together with the balance of the evidence of record, adequately addressed the nature of these disabilities and questions raised of potential etiology related to service to allow for the Board's adjudication of these claims based on adequate medical findings and opinions to support adjudication using the appropriate legal standards for review, as discussed further infra. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examinations provided sufficient detail, and supported their conclusion with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered was sufficient and encompassed the evidence of record. Id. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claims herein. 38 C.F.R. § 3.159(c)(4); Barr. 

 Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the appealed claims which the RO has not pursued by query. 

The Board remanded the venous stasis dermatitis claim in June 2009 and again in April 2011. In these remands the Board requested that service personnel records as well as additional post-service treatment records be sought for association with the claims file, requested additional VA examination addressing medical questions underlying the claim, and requested RO review prior to return of the claim to the Board. All this development was substantially completed. Similarly, the Board remanded the prostate cancer claim in April 2011, and then requested that service personnel records and additional post-service treatment records be sought for association with the claims file, requested additional VA examination addressing medical questions underlying the claim, and requested RO review prior to return of the claim to the Board . The Board finds that requested development with regard to the prostate cancer claim was also substantially completed. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Where, as here, the Board finds that the examinations, to the extent required and afforded the Veteran, were proper in their consideration of the evidence presented and evaluation of that evidence and in their support of their conclusions by adequate evaluation and evidence, and where, as here, the examinations are adequate for purposes of the instant adjudication, there is no basis for requiring a further examination. Barr; Stefl; Sabonis; Gobber. 

The Veteran addressed his claims by submitted statements as well as by statements at VA examinations. There has been no expressed indication that he desires a further opportunity to address his claims adjudicated herein. 

Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claims being decided herein. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159 . 

In summary, in this case, with regard to the claims adjudicated herein, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims adjudicated herein have been accomplished. 


II. Claims for Service Connection for Venous Stasis 
Dermatitis and Prostate Cancer

The Veteran contends that he is entitled to service connection for venous stasis dermatitis based on treatment in service potentially related to that claimed disorder. He contends that he is entitled to service connection for prostate cancer including potentially based on herbicide agent exposure in service. 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established, there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . A veteran can establish continuity of symptomatology in cases where a veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Certain diseases, inclusive of prostate cancer, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service. 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

In a May 2009 submission the Veteran's representative argued that the cellulitis for which the Veteran was treated in 1958 was an early manifestation of the Veteran's claimed venous stasis dermatitis. The Veteran also submitted some medical literature addressing interrelationships between cellulitis, deep vein thrombosis, and venous stasis dermatitis. 

The Veteran's service treatment records contain records of treatment in September 1958 for diagnosed left groin cellulitis with lymphangitis, with noted considerable associated edema and an open ulcer in the left groin draining both blood and pus. However, the treated inflammation was assessed as due to hemolytic staphylococcus, "and probably represents a hidradenitis." Service treatment records do not reflect that the condition was ongoing. Rather, upon a September 29, 1958 treatment the cellulitis was noted to have subsided following drainage, and the Veteran was at that time discharged as fit for duty. There are no follow up records thereafter indicating any ongoing cellulitis or edema or other condition of the left groin or left lower extremity indicated as associated with edema or cellulitis. Physical examination in August 1961 for separation from active duty was negative for any such pathology of the groin or left lower extremity. 

Because the Board could not itself make medical judgments as to any possible links between service and current claimed venous stasis dermatitis, the Board remanded the claim in June 2009 for an examination addressing such questions. Upon a December 2009 VA dermatology examination for compensation purposes, the Veteran's history of cellulitis in 1958 was noted. The Veteran asserted to the examiner that he had a rash 'off and on' since then, and had gotten worse in the 1990s. He further informed of a current diagnosis of cellulitis of the left leg with daily wound care for three weeks. The examiner noted a history of constant wound treatment for the past 12 months. 

Objectively, the December 2009 examiner found venous stasis dermatitis affecting 20 to 40 percent of the body, including bandages on the left toes for ulcerations between the toes, and compression stockings on both legs. Removal of the stockings revealed swelling of both legs, more so on the left, and eczematous skin from the knees to the ankles. The left leg was also observed to be nearly black and to be foul smelling. 

The December 2009 examiner noted documented clinical records of the Veteran's cellulitis of the left groin in September 1958, deep vein thrombosis in 1991, and chronic venous stasis diagnosed in March 1993. The examiner opined that it was not at least as likely as not that the Veteran's venous stasis dermatitis had its onset during service or was in any way causally related to service. The examiner explained that the Veteran did not have cellulitis of the legs in service, but rather then had cellulitis as a result of a left groin lymph node infection. The examiner implicitly explained that while cellulitis and venous stasis dermatitis may be interrelated, the cellulitis in service was not interrelated with the Veteran's post-service venous stasis dermatitis precisely because the venous stasis dermatitis was of the legs and the Veteran's cellulitis in service was not.
 
Upon VA examination in February 2012 the examiner noted that the Veteran was treated for cellulitis in the military which she concluded apparently resolved in the military. She further noted that the Veteran weighed 196 pounds upon service discharge, but that his weight had increased to 330 pounds and "in that setting he had developed deep vein thrombosis with subsequent phlebitis and chronic edema." The examiner observed that the Veteran currently had dermatitis affecting between 5 and 20 percent of his body. She noted that he was currently morbidly obese with difficulty ambulating and chronic venous stasis changes in both lower extremities. The examiner concluded that it was not at least as likely as not that the Veteran's claimed venous stasis dermatitis was causally related to "in-service injury, event, or illness." She explained that the Veteran's single episode of cellulitis in service had resolved in service, and that the current claimed venous stasis dermatitis was associated with his circulatory pathologies post service. Specifically, she observed that intercurrent swelling began in the 1980s, following his gain of 150 pounds, with subsequent development of deep vein thrombosis and later cellulitis/phlebitis with chronic venous stasis ulcers. The examiner opined that his current history of illness inclusive of claimed venous stasis dermatitis was more likely related to his post-service history of morbid obesity and associated lower extremity swell, deep vein thrombosis, and cellulitis/phlebitis with chronic venous stasis ulcers. 

Thus, while the examiner in February 2012 recognized an interrelationship between the claimed venous stasis dermatitis and cellulitis/phlebitis, she did not associate current claimed disability with the single episode of cellulitis in service, but rather found the more likely association with circulatory changes which she associated with his post-service development of morbid obesity and associated lower extremity swelling or deep vein thrombosis. 

These February 2012 findings and conclusions are consistent with those of the VA examiner who conducted examination of the Veteran in July 2002 to address any current residuals of the Veteran's cellulitis of the left groin in service, just as they are with the findings and conclusions of the December 2009 VA examiner. 

The July 2002 VA examiner carefully noted the Veteran's service records and his self-reported in-service history of difficulties with left groin cellulitis. Reviewing the claims file, that examiner also noted the Veteran's history of current medical diseases and disabilities. The July 2002 examiner concluded that the Veteran's in-service cellulitis had resolved without residuals and was associated with no current systemic or nervous manifestations. The July 2002 examiner observed that the Veteran had venous stasis, venous stasis ulcer, morbid obesity, and diabetes, and opined that none of these were related to his cellulitis in service. 

Additionally, the record contains no other medical evidence tending to support causal association between the Veteran's service and current venous stasis dermatitis. Contrarily, treatment records have quite consistently associated the claimed venous stasis dermatitis with the host of medical problems which treatment personnel have generally associated with his morbid obesity of many years' duration and interrelated conditions: diabetes mellitus, lymphedema, chronic kidney disease, hypertension, venous insufficiency of the lower extremities, venous stasis ulcers, and chronic Coumadin therapy. For example, upon a July 1993 treatment at the Erlanger Medical Center, the treating physician provided the following two impressions:

1. [Deep vein thrombosis ("DVT")] resolved with asymmetric lower extremity edema which is most likely secondary to venous insufficiency. 

2. Morbid obesity, have had long and repeated discussions with the patient regarding weight loss and the benefits of his overall health status. He has received patient education regarding dietary habits and given diets, however, it is my impression that he continues to be noncompliant. 

The Board notes the Veteran's authorized representative's assertion that the Veteran's condition in service then assessed as cellulitis was causally associated with current venous stasis dermatitis, or otherwise that this in-service condition represented a misdiagnosis, and that in fact the Veteran's condition in service was an early manifestations of current disease. There is not, however, any medical evidence of record supporting a causal link between the Veteran's in-service cellulitis and current disability, or supporting such a theory of misdiagnosis as cellulitis in service. The representative's conjecture, standing alone, does not constitute competent evidence supportive of the claim, because these two theories address questions of medical causation and medical diagnosis which are in this case beyond the purview of the representative's lay knowledge. Jandreau. Contrarily, none of the VA examiners, as discussed above, and no post-service treating medical personnel as reflected in the record, found a persistent or current disorder associated with cellulitis in service or found misdiagnosis as cellulitis in service of a condition reflecting early onset of a current disability. 

The Veteran is certainly competent to address his own lay knowledge of past symptoms and past treatment. Jandreau. However, the Board does not find the Veteran's assertion at the December 2009 examination of having a rash 'off and on' since an episode of cellulitis in service to be supportive of the claim. The Veteran's documented assertion is simply too ambiguous to support continuity of symptomatology. Having a rash 'off and on' since the initial episode of cellulitis in 1958 could well mean (and nothing in the record reasonably supports a contrary belief) simply documented cellulitis of the left groin in 1958, followed by skin disorders of different sorts on different parts of the body over the years after service, and in the decades since service developing weight gain, circulatory difficulties, and stasis dermatitis and skin breakdown in the lower extremities associated with circulatory difficulties. This would not be continuity of symptomatology to support onset of a disability in service. 38 C.F.R. § 3.303. The Board finds the Veteran's assertion of having a rash off and on since service to be too vague and inconclusive to be credible evidence of continuity of symptomatology from service to support the claim. Caluza; see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical evidence which is speculative, general or inconclusive in nature cannot support a claim); see also, Fossie v. West, 12 Vet. App. 1 (1998) (holding that there is no duty to assist where Veteran's statements concerning in-service stressors are too vague to refer to the JSRRC). The record does not present any clear statement of continuity of skin disorder symptoms since service, and the record also does not otherwise indicate that continuity of symptoms was present since service. Hence, the Board finds the weight of the evidence against continuity of symptoms of venous stasis dermatitis, so that service connection on that basis is not warranted. 38 C.F.R. § 3.303. 

The Board finds that the weight of contrary evidence - including absence of evidence of continuity of cellulitis from service, evidence of onset of morbid obesity after service, and evidence of lower extremity circulatory difficulties following upon the development of that morbid obesity, as supported by VA examination opinions in July 2002 and February 2012 also to the effect that such obesity-related circulatory changes and lower extremity pathologies were unrelated to resolved cellulitis in service and were themselves more likely causes of current venous stasis dermatitis - overwhelms any likelihood of the current venous stasis dermatitis being causally related to service or persistent since service. The VA examiner in February 2012 associated the current venous stasis dermatitis with obesity-related circulatory disease, and indeed myriad treatment records post service show such circulatory disease associated with obesity, venous stasis, and lower extremity ulceration and tissue breakdown and dermatitis. These records simply do not support any ongoing disability of venous stasis dermatitis not associated with the Veteran's lower extremity circulatory pathologies which developed post service. 

While the Veteran is competent to address symptoms of disability as he has perceived them, these asserted symptoms do not in this case support the presence of pathology associated with venous stasis dermatitis since service, with overwhelming medical evidence instead pointing to the above-noted pathologies of circulation associated with venous stasis dermatitis developing years post service. Jandreau. The Veteran, as a layperson, is not competent to establish a causal link between the in-service episode of cellulitis and the development of venous stasis dermatitis years post service. Jandreau. No medical evidence has been presented to support the Veteran's representative's assertion that the cellulitis in service was actually a condition giving rise to current venous stasis dermatitis but was simply misdiagnosed in service.

Having duly weighed the competent and credible evidence presented in this case, the Board finds that the weight of such evidence is against claimed venous stasis dermatitis having developed in service or otherwise being causally related to service. 38 C.F.R. § 3.303. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Similarly, the Board finds the weight of the evidence against the Veteran's prostate cancer having developed in service or being otherwise causally related to service, with no medical evidence showing prostate cancer or evidence of such cancer until many years post service. The VA examiner in a March 2012 addendum opinion to a February 2012 examination opined that the Veteran's claimed prostate cancer was unrelated to cellulitis or urethritis for which the Veteran was treated in service, and added that the long interval following service before the prostate cancer was identified made service onset of the cancer unlikely. The examiner added that reviewed medical literature did not support a causal link between cellulitis or urethritis and development of prostate cancer. While the Veteran or his representative have argued such a possible relationship, such a causal link is a medical question beyond the purview of lay knowledge, and hence the Veteran and his representative are not competent to address such a causal link. Jandreau. 

The competent evidence of record does not support such a link between service and the Veteran's prostate cancer. While the Veteran in submissions called attention to the mention of the prostate in service records, these record reflect findings of a normal prostate in the course of treating other disease or disability, and hence indicate no disease or disability of the prostate in service.

Because no competent evidence of record supports the presence of disease or disability of the prostate in service or for years post service, and no competent evidence of record supports a causal link between service and the Veteran's prostate cancer, the preponderance of the evidence is against any such onset of prostate cancer within years of service and is against a causal link between service and the Veteran's prostate cancer. Accordingly, service connection for claimed prostate cancer is not warranted on a direct or a first-year-post-service presumptive basis. 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Regarding the Veteran's representative's assertion that service connection for prostate cancer should be established based on herbicide agent exposure, the Board observes that if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e). The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f). 

Thus, service connection may be presumed for residuals of herbicide or Agent Orange exposure by showing two elements. First, a veteran must show that he served in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e). See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

In this respect, the Board observes that the Veteran's period of active service ended in August 1961, and hence he does not meet the Vietnam Era time parameter requirements for such presumed exposure if present in Vietnam during active service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). The interpretation of that definition has been the subject of extensive litigation, and it has been authoritatively determined that, in order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam. Haas v. Nicholson, 20 Vet. App. 257 (2006); rev'd, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, Haas v. Peake, 129 S. Ct. 1002 (2009). In addition, the VA General Counsel has held that the term "service in the Republic of Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace. See VAOPGCPREC 7-93 (August 12, 1993). 

Here, the Veteran's service personnel record fail to establish the Veteran's presence in-country in Vietnam or aboard a ship in the inland waters of Vietnam. Thus, both the time (within the Vietnam Era) and place (in-country in Vietnam) requirements for presumptive exposure to herbicide agents are not met in this case. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); Haas. 

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Combee at 1043-44. 

However, the Veteran has presented neither affirmative evidence of herbicide agent exposure in service, nor affirmative medical evidence of a link between current claimed prostate cancer and any such herbicide agent exposure in service. Thus, the Board finds no basis either presumptively or otherwise to support service connection for prostate cancer based on herbicide agent exposure in service. 38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309; Haas; Combee. The preponderance of the evidence is thus also against service connection for prostate cancer based on any herbicide agent on a non-presumptive basis. 38 C.F.R. § 3.303; Combee. 


ORDER

Service connection for venous stasis dermatitis is denied. 

Service connection for prostate cancer is denied. 


REMAND

The March 2012 Court-approved Joint Motion required that the Board utilize the appropriate standard for consideration of the need for a VA examination to address etiology related to service for the Veteran's claimed colon polyps. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran 'indicates' that the claimed disability or symptoms may be associated with service. Locklear v. Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 (2006)). Thus, only an indication of a link between claimed disability and service is needed to require a VA examination addressing this question of etiology. 

The Joint Motion also called attention to a service treatment record in April 1961 which the Board in the now-vacated April 2011 decision had found not supportive of a link between service and claimed colon polyps. The treatment record in question was for treatment of gastroenteritis. The Joint Motion concluded that the Board had impermissibly drawing its own medical conclusions, which is barred pursuant to Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board in the vacated April 2011 decision had determined that there was "no competent and probative evidence that the Veteran's colon polyps are related to his military service." The parties to the Joint Motion found this finding of an absence of competent and credible evidence of a causal link either erroneous or insufficient to rule out an indication of a link to service.  

The Board is compelled by the Joint Motion to remand the case for a VA examination to address the question of etiology related to service of the Veteran's claimed colon polyps. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim the subject of this remand. 

2. With the Veteran's assistance and authorization, as appropriate, obtain any additional private or VA records of treatment not yet obtained. Associate any records and responses received with the claims file. 

3. Thereafter, afford the Veteran a VA examination by a specialist in diseases of the colon, to address the nature and etiology of colon polyps, to include those revealed (and excised) upon colonoscopy in March 2008 and any other similar procedure. The claims file must be available to any examiner for review in conjunction with the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following:

a. The examiner should note the record of in-service treatment in April 1961 for then-characterized gastroenteritis. The examiner should also review other records of service and post-service treatment and examination. This should include review of records of colon polyps including as found and removed by colonoscopy in March 2008 and any other similar procedure. Also conduct an examination to the extent indicated. This should not require an invasive procedure such as a colonoscopy. The examiner should instead reasonably rely upon prior colonoscopy procedure findings and excised polyp pathology reports as reflected in the record. 

b. The examiner should obtain a careful history from the Veteran. The examiner is hereby advised that, to the extent found to be relevant and credible, lay statements (statements by laypersons) may support a diagnosis or an assessment of etiology as related to service. A lay statement may serve to establish the presence of disability at a prior time even in the absence of contemporaneous medical evidence. The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed colon polyps. In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

c. The examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that colon polyps developed in service or are otherwise causally related to service, to include - alternatively - whether symptoms of colon polyps have persisted from service to the present; OR, in the alternative, whether any such relationship between service and the current colon polyps is unlikely (i.e., less than a 50-50 probability). 

d. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is at least as medically sound to find in favor of causation as it is to find against it.

e. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4. Thereafter, readjudicate the remanded claim de novo. If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


